NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-2409
                                      ___________

                                 NORMAN SHELTON,
                                              Appellant

                                            v.

                    S. E. THOMAS; U.S. ATTORNEY GENERAL
                     ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 13-cv-00404)
                    District Judge: Honorable William J. Nealon Jr.
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                September 23, 2013
         Before: JORDAN, GREENAWAY, JR. and SCIRICA, Circuit Judges

                          (Opinion filed: September 24, 2013)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Appellant Norman Shelton is a federal prisoner incarcerated in USP Lewisburg; he

has been held in the Special Management Unit (SMU), he alleges, since August 27, 2009.

Proceeding pro se, he filed a 28 U.S.C. § 2241 habeas corpus petition attacking his

continued confinement in the SMU. Shelton requested release from the SMU, money
damages, and that a criminal indictment be filed against a prison official. The District

Court dismissed Shelton’s petition, holding that his claims were not properly brought in a

§ 2241 petition, and Shelton appealed. We have jurisdiction to review the District

Court’s judgment under 28 U.S.C. §§ 1291 and 2253(a).

       The District Court correctly determined that Shelton’s § 2241 petition does not

challenge the basic fact or duration of his imprisonment, which is the “essence of

habeas.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973). While it is true that we have

held that § 2241 “confers habeas jurisdiction to hear the petition of a federal prisoner who

is challenging not the validity but the execution of his sentence,” Woodall v. Fed. Bureau

of Prisons, 432 F.3d 235, 241 (3d Cir. 2005) (internal quotation marks omitted), “to

challenge the execution of his sentence under § 2241, [a petitioner] would need to allege

that BOP’s conduct was somehow inconsistent with a command or recommendation in

the sentencing judgment,” Cardona v. Bledsoe, 681 F.3d 533, 537 (3d Cir. 2012).

Shelton has made no such allegation; instead, he argues that he has been held in the SMU

for longer than federal law permits and in violation of his due process rights. Thus, as in

Cardona, “the District Court correctly dismissed his petition for lack of subject matter

jurisdiction.” Id. at 537.1


1
  Principles of preclusion also bar Shelton’s action. He previously filed a materially
indistinguishable action in the District Court, which the District Court dismissed for lack
of jurisdiction. He then appealed to this Court, and we affirmed. See C.A. No. 13-1586.
Although res judicata does not inevitably bar a second action when the first action was
dismissed for lack of jurisdiction, see Compagnie Des Bauxites de Guinee v. L’Union
Atlantique S.A. d’Assurances, 723 F.2d 357, 360 (3d Cir. 1983), a party is precluded
                                              2
      We will therefore affirm the District Court’s judgment.




from relitigating “matters actually adjudged” in the first case, Bromwell v. Mich. Mut.
Ins. Co., 115 F.3d 208, 212 (3d Cir. 1997) (internal quotation marks omitted). Therefore,
the ruling in Shelton’s first case that his challenge to his placement in the SMU is not
cognizable under § 2241 bars his attempt in this case to bring the same claim under the
same statute.
                                                3